DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “litz conductor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0041483 A1 to Gary et al. in view of U.S. Patent No. U.S. Patent Application Publication No. 2005/0174006 A1 to Kolomeitsev et al. and U.S. Patent No. 5,909,0725 A to Müller. 
Gary et al. discloses a permanent magnet machine, comprising: 
a permanent magnet rotor having fourteen poles. 
However, it fails to disclose: 
an alternate-wound stator having sixteen slots and four coil pairs, each coil pair forming part of one of four independent electrical phases; 
wherein each of the sixteen slots is defined by a wound tooth carrying a coil and an unwound tooth not carrying a coil, the width of wound teeth being greater than the width of unwound teeth. 
Kolomeitsev et al. discloses winding topologies for stators in brushless motors, comprising: 
 an alternate-wound stator having sixteen slots (see paragraph [0056]; see Figure 9) and four coil pairs, each coil pair forming part of one of four independent electrical phases. 
Müller discloses a brushless three phase DC motor, comprising: 
each slots being defined by a wound tooth carrying a coil and an unwound tooth not carrying a coil (see Figures 1 and 2), the width of wound teeth being greater than the width of unwound teeth (see Figures 1 and 2). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use: 
the sixteen stator slots disclosed by Kolomeitsev et al. on the permanent magnet machine disclosed by Gary et al., for the purpose of providing a machine in which is a short occurs, only a single phase is affected; and 
the tooth winding arrangement disclosed by Müller on the permanent magnet machine disclosed by Gary et al., for the purpose of enhancing the controllability and position sensor sensitivity and accuracy of the machine. 

With regards to claim 2, Kolomeitsev et al. discloses: 
each coil pair comprises coils that are radially separated by 180 mechanical degrees. 
With regards to claim 3, Müller discloses: 
the width of wound teeth is twice the width of unwound teeth (see Figures 1 and 2). 
With regards to claim 4, Müller discloses: 
the width of each tooth at its root is greater than or equal to its width at the tip (see Figures 1 and 2). 
With regards to claim 5, Gary et al., Kolomeitsev et al., and Müller independently disclose: 
the slots are substantially trapezoidal in cross section. 
With regards to claim 7, Kolomeitsev et al. discloses: 
a slot fill-factor of from 0.22 to 0.28 (see Figures 17 and 19). 
With regards to claim 8, Gary et al. and Müller independently disclose: 
the ratio of the stator inner diameter to the stator outer diameter is from 0.6 to 0.7. 
With regards to claim 9, Gary et al., Kolomeitsev et al., and Müller independently disclose: 
each of the coils having a per-unit inductance of from 1.1 to 1.4. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0041483 A1 to Gary et al. in view of U.S. Patent No. U.S. Patent Application Publication No. 2005/0174006 A1 to Kolomeitsev et al. and U.S. Patent No. 5,909,0725 A to Müller as applied to claims 1-5 and 7-9 above, and further in view of U.S. Patent Application Publication No. 2004/0212273 A1 to Gould. 
Gary et al. in view of Kolomeitsev et al. and Müller disclose a permanent magnet machine as described above (see paragraph 5). 
However, they fail to disclose the coils being formed so as to have a substantially parallelogram-shaped cross section, thereby providing a void with a substantially triangular cross section in each slot for flow of a cooling fluid. 
Gould discloses a heat engine and generator set, comprising: 
the coils being formed so as to have a substantially parallelogram-shaped cross section (see Figures 4-6 and 10-12), thereby providing a void with a substantially triangular cross section in each slot for flow of a cooling fluid. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the preferred shapes disclosed by Gould for the coils of the machine disclosed by Gary et al. in view of Kolomeitsev et al. and Müller, for the purpose of improving the heat transfer capacity of the machine. 
With regards to claim 15, Gould discloses: 
a turbine (see paragraphs [0027] and [0053]) engine comprising the electric machine described above. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0041483 A1 to Gary et al. in view of U.S. Patent No. U.S. Patent Application Publication No. 2005/0174006 A1 to Kolomeitsev et al. and U.S. Patent No. 5,909,0725 A to Müller as applied to claims 1-5 and 7-9 above, and further in view of U.S. Patent Application Publication No. 2013/0214811 A1 to Pinto et al. 
Gary et al. in view of Kolomeitsev et al. and Müller disclose a permanent magnet machine as described above (see paragraph 5). 
However, they fail to disclose the slots are sealed by sealing members engaged with tips of adjacent teeth. 
Pinto et al. disclose the detection of a missing stator slot wedge in an electrical machine, comprising: 
slots being sealed by sealing members (10) engaged with tips of adjacent teeth (40). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the sealing members disclosed by Pinto et al. on the machine disclosed by Gary et al. in view of Kolomeitsev et al. and Müller, for the purpose of holding the stators coils in place. 
With regards to claim 11, Pinto et al. discloses: 
the sealing members being magnetic (see paragraphs [0002] and [0003]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0041483 A1 to Gary et al. in view of U.S. Patent No. U.S. Patent Application Publication No. 2005/0174006 A1 to Kolomeitsev et al. and U.S. Patent No. 5,909,0725 A to Müller as applied to claims 1-5 and 7-9 above, and further in view of U.S. Patent Application Publication No. 2015/0048708 A1 to Nord et al. 
Gary et al. in view of Kolomeitsev et al. and Müller disclose a permanent magnet machine as described above (see paragraph 5). 
However, they fail to disclose permanent magnets arranged in a Halbach array. 
Nord et al. discloses a stator and rotor for an electric machine, comprising: 
permanent magnets arranged in a Halbach array (see paragraph [0039]). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the arrangement disclosed by Nord et al. for the permanent magnets of the machine disclosed by Gary et al. in view of Kolomeitsev et al. and Müller, for the purpose of simplifying the construction of the rotor by omitting the rotor core back. 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0041483 A1 to Gary et al. in view of U.S. Patent No. U.S. Patent Application Publication No. 2005/0174006 A1 to Kolomeitsev et al. and U.S. Patent No. 5,909,0725 A to Müller as applied to claims 1-5 and 7-9 above, and further in view of U.S. Patent No. 6,114,790 A to Fei. 
Gary et al. in view of Kolomeitsev et al. and Müller disclose a permanent magnet machine as described above (see paragraph 5). 
However, they fail to disclose coils formed of a transposed conductor to reduce eddy currents. 
Fei discloses a sixteen and thirty two slot three phase induction motor winding, comprising: 
coils (see Figures 1A-1C and 3A-3C) formed of a transposed conductor to reduce eddy currents. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the conductor arrangement disclosed by Fei on the machine disclosed by Gary et al. in view of Kolomeitsev et al. and Müller, for the purpose of minimizing the presence and negative effects of eddy currents within the core. 
With regards to claim 14, Fei discloses: 
the transposed conductor being a litz conductor (see Figures 3A-3C). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 4, 2022